[Cite as State v. Daly, 2022-Ohio-2610.]


                                        COURT OF APPEALS
                                       LUCAS COUNTY, OHIO
                                    SIXTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. Patricia A. Delaney, J.
                                                Hon. Earle E. Wise, Jr., J.
 -vs-
                                                Sitting by Assignment by the Ohio Supreme
                                                Court
 DEREK DALY
                                                Case No. L-20-1163
          Defendant-Appellant

                                                OPINION



 CHARACTER OF PROCEEDINGS:                      Appeal from the Lucas County Court of
                                                Common Pleas, Case No. CR-19-2986


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 JULIA R. BATES                                 ANDREW R. MAYLE
 Prosecuting Attorney                           Mayle, LLC
 Lucas County, Ohio                             P.O. Box 263
                                                Perrysburg, Ohio 43552
 LAUREN CARPENTER
 Assistant Prosecuting Attorney
 711 Adams Street
 Lucas County Courthouse
 Toledo, Ohio 43604
Lucas County, Case No. L-20-1163                                                               2


Hoffman, P.J.
          {¶1}     Defendant-appellant Derek Daly appeals the judgment entered by the

Lucas County Common Pleas Court convicting him following his plea of guilty to

aggravated trafficking in drugs (R.C. 2925.03(A)(2),(C)(1)(d)) and sentencing him to a

term of incarceration of five to seven and one-half years.

                                          STATEMENT OF THE CASE1

          {¶2}     On August 6, 2020, Appellant entered a plea of guilty in the Lucas County

Common Pleas Court to one count of aggravated trafficking in drugs in violation of R.C.

2925.03(A)(2),(C)(1)(d). Following a sentencing hearing, the trial court sentenced him

pursuant to the Reagan Tokes Act to a term of incarceration of 5 to 7.5 years.

          {¶3}     Appellant filed an appeal. On March 4, 2021, this Court stayed the appeal

pending the decision of the Ohio Supreme Court in State v. Maddox. The Ohio Supreme

Court issued a decision in Maddox on March 16, 2022, and this Court lifted the stay in the

instant case on March 22, 2022.

          {¶4}     It is from the August 6, 2020 judgment of the trial court Appellant prosecutes

this appeal, assigning as error:



                   THE TRIAL COURT ERRONEOUSLY IMPOSED SENTENCE

          UNDER A PLAINLY UNCONSTITUTIONAL STATUTORY SCHEME,

          WHICH TRIAL COUNSEL INEFFECTIVELY FAILED TO OBJECT TO.




1   A rendition of the facts is unnecessary to our resolution of the issue raised on appeal.
Lucas County, Case No. L-20-1163                                                           3


       {¶5}    Appellant argues the Reagan Tokes Act is unconstitutional, and further

argues counsel was ineffective for failing to raise the constitutionality of the Reagan Tokes

Act in the trial court.

       {¶6}    For the reasons stated in this Court’s prior decisions in State v. Maddox, 6th

Dist. No. L-19-1253, 2022-Ohio-1350, 188 N.E.3d 682, State v. Eaton, 6th Dist. Lucas

No. L-21-1121, 2022-Ohio-2432, and State v. Gifford, 6th Dist. Lucas No. L-21-1201,

2022-Ohio-1620, Appellant’s assignment is overruled.

       {¶7}    The judgment of the Lucas County Common Pleas Court is affirmed.



By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur


                                              Sitting by Assignment by the
                                              Ohio Supreme Court




                                               HON. WILLIAM B. HOFFMAN


                                               HON. PATRICIA A. DELANEY


                                               HON. EARLE E. WISE, JR.
              IN THE COURT OF APPEALS FOR LUCAS COUNTY, OHIO
                             SIXTH APPELLATE DISTRICT


STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :          JUDGMENT ENTRY
                                         :
DEREK DALY                               :
                                         :
       Defendant-Appellant               :          Case No. L-20-1163



       For the reason stated in our accompanying Opinion, the judgment of the Lucas

County Court of Common Pleas, is affirmed. Costs assessed to Appellant.

                                         Sitting by Assignment by the
                                         Ohio Supreme Court




                                             HON. WILLIAM B. HOFFMAN


                                             HON. PATRICIA A. DELANEY


                                             HON. EARLE E. WISE, JR.